Electronically Filed
                                                         Supreme Court
                                                         SCPW-17-0000661
                                                         24-OCT-2017
                                                         02:06 PM
                          SCPW-17-0000661

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
_________________________________________________________________

  HONOLULU CIVIL BEAT INC. and OAHU PUBLICATIONS INC., dba The
             Honolulu Star-Advertiser, Petitioners,

                                 vs.

             HONOLULU POLICE COMMISSION, Respondent.
_________________________________________________________________

                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of petitioners Honolulu Civil Beat

Inc. and Oahu Publications Inc., dba The Honolulu Star-

Advertiser’s petition for writ of mandamus, filed on September

11, 2017, respondent Honolulu Police Commission’s answer, filed

on October 9, 2017, the respective supporting documents, and the

record, it appears that, based on the record presented to this

court, no information has been presented that demonstrates that a

hearing pursuant to HRS §§ 52D-8 and -9 is currently pending or

has been scheduled in which a police officer has requested a

closed hearing under the policy that is at dispute in this

proceeding.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (a writ of mandamus is an extraordinary remedy
that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED: Honolulu, Hawai#i, October 24, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                 2